El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
La demandada-apelante alega haberse cometido por la corte inferior los siguientes errores:
“I. El tribunal sentenciador erró al desestimar la excepción pre-via interpuesta a la demanda alegando que la causa de acción había prescrito.
“II. El tribunal sentenciador erró al dictar sentencia sobre los méritos a favor del demandante, toda vez que la causa de acción ha-bía prescrito.
“III. El tribunal sentenciador erró al admitir como prueba de la capacidad de Irwin Allen’ Lehr y Samuel Isaacs, administradores, la certificación expedida por el Secretario del Surrogates Court. Transcripción página 3.
“IV. El tribunal sentenciador erró al no declarar que el deman-dante había cometido una infracción del artículo 8 del contrato de seguro y que por tal motivo éste no obligaba a la demandada.
“V. El tribunal sentenciador erró al no declarar que el deman-dante había cometido una infracción del artículo 13 del contrato de seguro y que por tal motivo éste no obligaba a la demandada.
“VI. El tribunal sentenciador erró al apreciar que en el estable-cimiento del demandante había, en la fecha del incendio existencias y mobiliario con un valor de Once Mil Dollars ($11,000) y al dictar sentencia, como dictó, por dicha cantidad.
“VII. El tribunal sentenciador erró al no declarar que el sinies-*150tro y los daños cansados por el mismo fueron debidos a una expío-' sión no ocasionada por el gas de hulla.
“VIII. El tribunal sentenciador erró al no declarar que el de-mandante había cometido una infracción de la condición que se en-cuentra en el contrato de seguro sobre libros e inventarios en caja de seguridad. t,
“IX. El tribunal sentenciador erró al admitir como prueba el li-bro mayor (exhibit P) y el diario (exhibit N.)
“X. El tribunal sentenciador erró al dictar sentencia a favor del demandante por el importe de la póliza sin tener en cuenta para nada las existencias que fueron salvadas.”
La cláusula 19 de la póliza en la cual se fundó esta acción es como sigue:
“Cumplido el plazo de un año después de la fecha del siniestro, la Compañía quedará libre de la obligación de pagar las pérdidas y daños ocasionados por el mismo a menos que esté en tramitación un arbitraje o una acción judicial relacionada con la reclamación.”
El fuego ocurrió en 27 de mayo de 1922. En febrero 21, 1923, el demandante radicó su demanda en la Corte Federal. En mayo 5, 1923, el Juez de la Corte de Distrito de los Es-tados Unidos, resolvió una cuestión jurisdiccional y la ac-ción así establecida en la siguiente forma:
“En este caso fué radicada una excepción previa por los abo-gados de los demandados, fundada en dos razones: primera: — que esta corte carece de jurisdicción por cuanto se alega en la demanda que el demandante es un ciudadano de la república de Francia do-miciliado fuera de la Isla, de Puerto Rico, y que la demandada es es una sociedad mercantil por acciones organizada bajo las leyes del Estado de Connecticut; segunda: que por ser la demandada una sociedad mercantil por acciones, la cuestión de la jurisdicción federal depende de la ciudadanía de los miembros de tal compañía por acciones, y que dicha compañía no puede ser demandada en una corte federal .en su nombre colectivo. Para sostener la excepción previa ha sido sometido un alegato por los abogados de la demandada y al ser llamado el abogado del demandante para presentar su razona-miento en oposición a la excepción previa, alegó a la corte que no deseaba argumentar la excepción previa y que quería que la pre-sente acción fuera desestimada sin perjuicio de su derecho a seguir una acción a nombre de su cliente contra esta misma demanda en la *151debida corte insular de Puerto Rico, y por tanto, resuelve que toda vez que la demandada niega la jurisdicción de esta corte y por cuanto el demandante quiere que este caso sea desestimado sin per-juicio, así se ordena.”
En julio 26, 1923, o sea 14 meses después del incendio, y más de dos meses con posterioridad a la desestimación de la primera acción, el demandante radicó este pleito en la corte de distrito insular.
“Las partes pueden mediante estipulación expresa, limitar el tiempo dentro del cual la acción debe ser establecida, y tal disposi-ción es válida y obligatoria aunque el término sea menor que el fi-jado por el estatuto de prescripción. Cuando la póliza contiene una estipulación como ésta, la acción debe ser establecida dentro del término fijado, y de no ser así seguida, la disposición es un completo impedimento (bar) a la acción a falta de una renuncia de la cláu-sula.” 5 Joyce on Insurance, página 5346.
“La acción aludida, la cual debe ser iniciada dentro de los doce meses, es la que se sigue basta la sentencia. La falta de una acción anterior por cualquier causa no puede variar el caso. El contrato declara que no se seguirá una acción a menos que tal acción, no al-guna anterior, sea establecida dentro del período fijado. Nada dis-pone sobre una excepción en el caso de que no se haya comenzado una acción, y la corte no puede incluir una sin cambiar el con-trato.” Riddlesbarger v. Hartford Insurance Co. 74 U. S. 386 (19 L. Ed. 257).
El texto de la cláusula 19, supra, es aún. más específico. Lee como si hubiera sido redactado expresamente para an-ticipar precisamente la cuestión que se ha originado en el presente caso, y no dejar lugar a interpretación, o mal en-tendimiento. Releva a la compañía de toda responsabilidad al vencimiento del período especificado “a menos que esté en tramitación un arbitraje o una acción judicial.”
“La regla general es que aun cuando se establezca una acción oportunamente, no puede, sin embargo, ser iniciada una segunda ac-ción después de hacerse completo un impedimento (bar) por con-trato, aunque la primera acción haya terminado "por desestimación, o sobreseimiento (nonsuit), de modo que no se ha celebrado ningún juicio sobre los méritos del caso. Las excepciones estatutorias que *152permiten las segundas acciones con arreglo al estatuto de prescrip-ción generalmente no son de aplicación para reservar el derecho a establecer una segunda acción después del término del contrato, por falta de la primera acción, aunque se ha resuelto lo contrario.” 26 C. J. 479, 480.
"El peso de las autoridades sostiene, al parecer, la regla de que si se establece una acción dentro del término prescrito en la póliza, pero se desestima o no se sigue por cualquier razón, y se establece una acción posterior después de vencido el término fijado, aunque tal vez inmediatamente que tiene lugar la desestimación o suspen-sión de la primera acción, la segunda no puede ser sostenida. Las cortes que han sostenido esta doctrina declaran que la póliza no prescribe que no se sostendrá ninguna primera acción a menos que se establezca dentro del término fijado, pero que no se establecerá tal acción a no ser que se inicie dentro del término. La póliza se re-fiere a la acción en la cual se solicita el cobro, y tiene por .objeto in-cluir cualquier acción comenzada por virtud de la póliza después de vencido el término de prescripción la que de no ser por tal cláu-sula podría seguirse hasta una sentencia. En un caso de Ohio, sin ■embargo, se resolvió que cuando una póliza de incendio contiene la ■condición de que ‘todas las reclamaciones bajo esta póliza no po-drán hacerse a menos que se sigan dentro de un año a partir de la fecha del siniestro, ’ esa condición se cumple si dentro de un año se establece la acción de buena fe con el objeto de hacer valer la re-clamación y si el asegurado por justa causa abandona ese pleito y prontamente sigue otro, aun cuando después de transcurrido un año, él no está coartado en su ‘derecho a recobrar’. 5 Joyce on Insurance, 5371.
“Si un estatuto de prescripción contiene una excepción que li-mita su aplicación, como, por ejemplo, cuando prescribe que si se comenzare una acción dentro del período estatutorio, y por cualquier .razón el demandante consiente un sobreseimiento (nonsuit) puede iniciar otra acción dentro de un año, en tal caso se ha sostenido que la excepción permitirá al demandante que ha consentido un sobre-seimiento en una acción por virtud de la póliza que siga una nueva ■acción dentro de un año, no obstante estipularse en la póliza que no ;se sostendrá ninguna acción a menos que se establezca dentro de un término especificado después del siniestro. Las cortes, sin embargo, sostienen que tal excepción en el estatuto no tiene ningún efecto sobre la estipulación en el contrato, y no evitará el impedimento del contrato. Los derechos de las partes han de determinarse por el contrato, y como por sus términos el estatuto no tiene aplicación, *153tampoco lo tendrían las excepciones al mismo.” 5 Joyce on Insurance, 5372.
La única excepción a la regla general parece Rallarse en casos en los cnales después de una desestimación de la pri-mera acción sin cnlpa del demandante, se establece nna se-gunda acción sin demora aunque después de vencido el tér-mino prescrito.
En el presente caso por lo menos pasaron tres semanas entre la fecha de la desestimación de la primera demanda en la Corte Federal, y el vencimiento del período fijado en la póliza.
El apelado alega lo signiente:
“... . A poco que estudien los Honorables Jueces la correspon-dencia cursada entre las partes sobre los particulares de esta recla-eión, que aparece transcrita en el récord, surgirá claramente el con-junto que la demandada aseguradora repetidamente pidió plazos y ofreció dilaciones al demandante para llevar a cabo supuestas in-vestigaciones, bajo promesa siempre de que con ello se propendía a cumplir con las obligaciones del contrato con el demandante-apelado.
“Hasta el momento en que el demandante ocurrió por ante el Tribunal Federal las partes sostuvieron negociaciones que impidie-ron al reclamante de proceder judicialmente. Y desde el momento en que el demandante consintió en retirar su demanda de la Corte Federal la demandada-apelante aumentó sus diligencias para dila-tar la acción judicial que eventualmente bubo de sobrevenir. ¿Ca-bría suponer que eran capciosas las súplicas propuestas al deman-dante y a sus abogados para detener la acción judicial, alegando que se procedía a exámenes de contabilidad y otros particulares de la reclamación f ’ ’
La transcripción de la evidencia contiene varios cientos de páginas. Una referencia vaga y general a la correspon-dencia contenida en tal récord no impone a esta corte nin-guna obligación de analizarlo en busca de datos en apoyo de una manifestación igualmente vaga y general de lo que revelarían dichos datos al ser hallados.
Sin embargo hemos hecho algún esfuerzo por determinar *154si la alegación de referencia en realidad tiene algún funda-mento.
La correspondencia en cuestión parece consistir, en su mayor parte, de cartas y telegramas del apoderado del de-mandante y de sus abogados, con poco o nada de la deman-dada. Abarca un período de mayo a diciembre de 1922, con un intervalo de silencio que comprende un período de varios meses, o sea, de junio a octubre.
No encontramos ninguna indicación en la demanda o en esta correspondencia de tal conducta o actitud por parte de la demandada como la que ahora según parece se trata de imputarle por primera vez.
Al segundo día después del fuego las partes convinieron y otorgaron el siguiente contrato:
■ “Queda por el presente mutuamente entendido y convenido por y entre Isaac Aboaf, de Ponce, P. B., de una parte, y la Phoenix Insurance Company, de Hartford, Connecticut, de la otra, que cual-quier acción tomada por la segunda compareciente para investigar la causa del incendio o para investigar y determinar el valor de las pérdidas y daños causados a la propiedad del primer compareciente debido al fuego que se alega ocurrió el 27 de mayo, 1922, no dará por renunciada o invalidará ninguna de las condiciones de la póliza No. 5009 de la dicha Phoenix Fire Insurance Co., en poder del primer compareciente, y no se entenderá renunciado o invalidado nin-guno de los derechos de- cualquiera de las partes en este contrato.
“El objeto de este contrato es preservar los derechos de todas las partes en el mismo y prescribir lo necesario para una investiga-ción del incendio y la determinación del importe de la pérdida o daño, sin tener en cuenta la responsabilidad del segundo compare-ciente.
“Firmado en triplicado en la ciudad de Ponce, P. B., hoy 29 de mayo de 1922.- — (Firmado) Isaac Aboaf, por Manuel Boyo, Asegu-rado. — Phoenix Insurance Co., F.A.C. Hastrup, por A. Stetting, Arbitro. ’ ’
En junio 3, 1922, el árbitro fue informado de que el asunto había quedado en manos de los abogados del deman: dante. En junio 6 esta notificación fue confirmada por una carta de dichos abogados. En noviembre 29, 1922 el abo-*155gado del demandante envió a la demandada el siguiente te-legrama :
“Ponee, 2 Nov., ’22. — Hastrup, San Juan, P. R. — Como aboga-dos Isaac Aboaf necesitamos conocer motivos dilación asuntos urge liquidar reclamación sírvase contestar francamente para proceder de acuerdo con la ley y póliza. — Tous Soto & Pérez Mareband.”
A éste siguió en diciembre 27 otro despacho, a saber:
“Ponee, 27 Dec. 1922. — H. C. Hastrup, San Juan. — Cliente Aboaf instrúyenos reclamar judicialmente pólizas. Injustificada de-mora liquidación equivale negativa compañía procederemos último corriente. — Tous Soto & Pérez Mareband.”
El mero silencio en vista de tales comunicaciones difícil-mente puede considerarse como cansa de más demora en el establecimiento de la pretendida acción, y si la demandada contestando a esto dió alguna seguridad de un pago probable, arreglo o actuación favorable sobre la reclamación pen-diente, o aún si demostró el deseo de recurrir a procedimien-tos dilatorios, es razonable asumir que el demandante hu-biera producido dichas contestaciones en el juicio. Cierta-mente que el demandante debió haber tenido conocimiento de que eran inútiles más negociaciones en la fecha en que fué establecida la acción en la corte federal, sino en la fecha del ultimátum telegráfico a que se acaba de hacer referen-cia como claramente se infiere en él y en todo caso él tuvo amplia oportunidad para establecer esta acción durante las tres semanas que transcurrieron entre la fecha de la deses-timación del primer pleito y el vencimiento del término pres-crito en la póliza.
Lo que la Corte Suprema de los Estados Unidos dijo en el caso de Thompson v. Phoenix Insurance Co., 136 U. S. 287, 299 fué esto:
“Si, como las alegaciones de la demanda enmendada (bill) dan a entender, la omisión del demandante en presentar su demanda dentro del tiempo prescrito en la póliza, computando el término desde la feeba del fuego, se debió a la conducta de la compañía, no *156puede por sí servir de limitación a los doce meses. Curtis v. Home Ins. Co., 1 Bissell 484, 487; Ide v. Phoenix Ins. Co., 2 Nissell 333; Grant v. Lexington Ins. Co., 5 Indiana 23, 25; Nickey v. Burlington Ins. Co., 35 Iowa 174, 180.”
En Phoenix Ins. co. v. Rad Bila Hora, (41 Neb. 21) 59 N. W. 752, citado también por el demandante, la Corte Su-prema de Nebraska al considerar nna cláusula que fija un período de seis meses, se* expresó así:
“La Corte instruyó al jurado sobre la cuestión en estos térmi-nos: ‘Si vosotros llegáis a la conclusión en vista de la prueba de que el demandado por cualquier conducta o manifestación de su agente mediador, mientras trataba de solucionar dicha pérdida, hizo aquello que podía inducir a la creencia razonable por parte del de-mandante de que la reclamación se pagaría sin necesidad de un pleito, y que el demandante fué-inducido razonablemente por tal conducta del demandado y proposición de arreglo a dejar de establecer la acción hasta después de seis meses de ocurrida dicha pérdida, enton-ces se considera que el demandado ha renunciado al derecho a in-sistir en exigir que tal pleito sea seguido dentro de seis meses a con-tar de la fecha de la pérdida.’ La prueba tendió razonablemente a sostener esta interpretación. Las personas indudablemente autori-zadas para representar la compañía hasta cierto límite y para de-terminados fines en el arreglo de la pérdida se probó que habían lle-vado a cabo negociaciones y hecho proposiciones de arreglo hasta después del vencimiento de los seis meses. No tenemos duda alguna de que, si tal dispocisión es de algún valor, la compañía puede, por su conducta, impedirse a sí misma el poder reclamar el beneficio de la prescripción; y que cuando la compañía, por tener miras tendentes a un arreglo amistoso, induce al demandante a paralizar una acción hasta después del vencimiento del término limitado, la compañía está por ello impedida de poder reclamar el beneficio de la limitación especial. Thompson v. Insurance Co., 136 U. S. 287, 10 Sup. Court 1019; Steel v. Insurance Co., 47 Fed. 863; Martin v. Insurance Co., 44 N. J. Law, 485, Ripley v. Insurance Co. 30 N. Y. 136; Blanks v. Insurance Co., 36 La. Ann. 599; Insurance Co. v. McGregor, 63 Texas 399; Bish v. Insurance Co., 169 Iowa, 184, 28 N. W. 553; Insurance Co. v. Myer, 93 Ill. 271. Todos los casos antes citados reconocen enteramente el principio y sostienen la ins-trucción dada por la corte sentenciadora. Algunos de ellos decla-ran que, bajo los hechos de los casos que se consideran, no existió *157ningún impedimento; pero aquellos casos eran o bien donde existía una, negativa de responsabilidad en unión de un ofrecimiento de transacción, casos donde había distintas negativas de responsabili-dad, siguiendo a las negociaciones para una transacción y dentro de tal período que había tiempo razonable después de dicha negativa para establecer la acción con anterioridad al vencimiento del tér-mino de prescripción.”
También, se nos hace referencia a los casos de McKay v. Insurance Co., 35 Iowa, 174, 14 Am. State Rep. 474. No te-nemos a mano el tomo 35 de Iowa Reports y no encontramos el caso en el volumen 14 Am. State Rep.
Los demás casos qne han sido citados para demostrar que la causa de acción no surgió hasta después de la negativa a pagar son los siguientes: Firemen’s Fund Insurance Co. v. Buckstaft, 38 Neb. 150, 56 N.E. 697, 41 Am. St. Rep. 727; Geeman Ins. Co. v. Davis, 40 Neb. 700, 59 N.W. 698; Hong Isling v. Ins. Co., 8 Utah 135, 30 Pac. 307; Read v. Ins. Co., 103 Iowa 307, 72 N.W. 665, 64 Am. St. Rep. 180; Case v. Ins. Co., 83 Cal. 473, 23 Pac. 534, 8 L.R.A. 48.
Sobre este punto será bastante con decir que la apelante, anticipando esta teoría, afirma que en el presente caso no hay fundamento alguno en realidad para la aplicación de tal doctrina y que a pesar de esta impugnación directa el apelado no ha indicado ninguna cláusula de la póliza ni nin-gún hecho en evidencia tendente a contradecir la reclama-ción de la apelante en este sentido.
La corte inferior debió haber declarado con lugar la excepción previa a la demanda y apareciendo aún más claro de la evidencia que de la demanda misma que la acción estaba prescrita, no debió haber dictado sentencia a favor del demandante sobre los méritos.
El error, de existir alguno, al admitir la certificación del secretario de la corte de testamentaría (surrogate) trae-ría por consecuencia únicamente que se ordenara la celebra-ción de un nuevo juicio, y, en vista de las conclusiones a que *158se lia llegado con respecto a la cuestión precedente y a otras más fundamentales, no es necesario que se discuta.
La cláusula 8 de la póliza es como sigue:
“Artículo 8. — Si, en el curso del contrato, sobrevinieren una o varias de las modificaciones consignadas en el presente artículo, el asegurado no tendrá derecho a ninguna indemnización sobre los ob-jetos que hayan sufrido estas modificaciones, a no ser que, anterior-mente al siniestro, haya obtenido el consentimiento escrito para dichos cambios, consignado en la póliza por la Compañía o por sus representantes apoderados.
“(a) Cambios o modificaciones en el comercio o en la industria ejercitados en los edificios asegurados o que contengan los objetos asegurados: cambios o modificaciones cualesquiera del destino o de utilización de dichos edificios o de sus condiciones especiales, pu-diendo aumentar los peligros de incendio.”
Que el asegurado sin el conocimiento y consentimiento de la demandada subarrendó una parte del edificio donde están los efectos asegurados y que el subarrendatario guar-daba en la parte del edificio así subarrendado cantidades con-siderables de alcoholina, que es un substituto de la gasolina y usado como tal en automóviles, es cuestión que no está abierta a discusión.
La única contención del apelado parece ser que el fuego no se originó ni llegó a la parte del edificio donde tal ma-teria inflamable se guardaba.
No se cita ninguna autoridad para sostener la proposi-ción de que en tales circunstancias la cláusula en cuestión es inaplicable e ineficaz no obstante el hecho de que la ape-lante aquí también anticipó esta indicación, citando en el alegato los casos de Bastian v. British Am. Ins. Co., 143 Cal. 287; (77 Pac. 63); Williams v. Peoples Fire Ins. Co., 57 N.Y. 274; 26 C. J. 220.
 La cláusula 13 de la póliza dice lo siguiente:
“Artículo 13. — En el caso de que la reclamación de daños pre-sentada por el asegurado fuera de cualquier manera fraudulenta; si, en apoyo de dicha reclamación, se hicieran o utilizaran declara-*159clones falsas; si se emplearan medios o documentos engañosos o do-losos por el asegurado o por terceras personas obrando en interés de éste, a fin de realizar un beneficio cualquiera con motivo de la presente póliza; si el siniestro Rubiera sido voluntariamente causado por el asegurado o con su complicidad; si el asegurado o cualquier otra persona obrando en interés de éste, pusiera obstáculo a que la Compañía ejercitase los derechos estipulados en el artículo 12, o tratase de impedirlo; en el caso que la Compañía rechazara la re-clamación de daños que se le hiciera, si no se entablara una acción judicial civil ante los tribunales en los tres meses siguientes al día de su negativa de admitir la reclamación, o al de la fecha del dic-tamen del o de los árbitros o del árbitro tercero, siempre que tu-viera lugar un arbitraje con arreglo al tenor del artículo 18 de es-tas condiciones, el asegurado o sus derecho-habientes quedarían pri-vados de todo derecho procedente de la presente póliza.”
El demandante presentó una reclamación por la cantidad total especificada en la póliza, manifestando que el valor de la mercancía que tenía en la fecha del fuego ascendía a $14,827 y algunos centavos. Lo que quedaba de esta mer-cancía después del fuego no podía valer una décima parte de esa cantidad antes del fuego y poco o nada de valor fué en realidad destruido.
El apoderado del demandante, contestando bajo jura-mento un interrogatorio becbo por la demandada respondió ■ en forma negativa a la siguiente pregunta: ‘ ‘ ¿ Había gaso-lina, alcohol, pólvora, dinamita o cualquier otro explosivo depositado en el edificio ocupado por Ud?”
En la parte subarrendada del edificio había un envase de treinta galones del cual se sacaba alcoholina y vendía al de-talle. ' También había un drum mayor de cien galones del cual se llenaba de cuando en cuando el envase menor.
La prueba indica persuasivamente una explosión de la gasolina o kerosina en el piso superior del edificio ocupado por y bajo el control exclusivo del asegurado como causa in-mediata del fuego.
El sistema de llevar los libros empleado y la forma en •que los llamados libros se llevaban no era tal que inspira-*160ran confianza ante los hechos revelados como consecuencia de la pronta extinción del fuego.
La única inferencia lógica a que puede llegarse de to-das las circunstancias es la de una deliberada intención de defraudar.
“Existe generalmente una disposición en las pólizas de aseguro de incendio de que cualquier fraude o juramento falso del asegu-rado relativo a la pérdida, o en las pruebas de pérdida, anulará cualquier derecho a recobrar por virtud de la póliza. Tal disposi-ción es válida y,puede hacerse cumplir, y para defenderse por este fundamento el asegurador no está obligado a devolver al asegurado la prima que ha pagado. De conformidad con esto una fraudu-lenta valoración excesiva en las pruebas o declaraciones de pérdida anulará el cobro bajo la póliza.” 26 C. J. 382.
“Aunque se ha resuelto que un agente no es un representante legal del asegurado dentro del precepto de la póliza que lo elimina en caso de fraude o juramento falso por parte del asegurado o sus representantes legales, sin embargo, el fraude o falso juramento por parte de un agente a quien el asegurado ha delegado el deber de presentar pruebas de pérdida generalmente puede imputarse al ase-gurado y por consiguiente anular el cobro.” 26 C. J. 386, y casos allí citados.
Que la corte inferior incurrió en error como se indica en el sexto señalamiento de error se desprende del hecho de que quedó tan poco después del fuego y que menos fue con-sumido por él.
La póliza prescribía que:
“Artículo 7. — A. menos que existan en la póliza estipulaciones expresas que las garanticen, quedan excluidos del presente seguro:
“TI. — Las pérdidas o daños causados por cualquier explosión. Se entiende, sin embargo, que la Compañía responderá, al igual de los causados por el incendio, de los daños y pérdidas que causara la explosión del gas de hulla para el alumbrado o para cualquier uso doméstico, en cualquier edificio que no dependa de- una fábrica de dicho gas, y que no sirva en modo alguno a su fabricación.”
Si el demandado sería o nó responsable por la pérdida ocasionada por fuego originado por una explosión de gaso-*161lina, o sea, en el presente caso, a falta de otras condiciones, es cuestión qne no necesita resolverse. Pero véase a 26 C. J. 344 y 345.
En vista de las conclusiones a las cuales ya se lia llegado y en interés de la brevedad, nos abstenemos de discutir los señalamientos 8, 9 y 10 en que se funda la apelante para solicitar la revocación de la sentencia.
Una llamada “exposición del caso, y opinión,” después de. expresar todas las alegaciones en totalidad, nombres de los abogados qne comparecieron en el juicio y el hecho de que la prueba fué presentada por ambas partes, continúa en esta forma:
“La corte, como resultado de la evidencia practicada por am-bas partes, apreciada en conjunto, y vistas la ley y la jurispruden-cia aplicables al caso, la corte es de opinión que la ley y los hechos están en este caso a favor del demandante y en contra de la deman-dada, y consecuentemente debe dictar, como por la presente dicta sentencia declarando con lugar la demanda en todas sus partes, y condenando como condena a la demandada The Phoenix Fire Insurance Company a pagar al demandante Isaac Aboaf substituido, por sus administradores judiciales Irwin Allen Leher y Samuel Isaacs, la suma reclamada de once mil hollares ($11,000) más in-tereses legales sobre dicha suma desde la interposición de la demanda, hasta su completo pago, más las costas de este pleito. — Regístrese esta, sentencia en el libro correspondiente de esta corte, y oportunamente expídase el necesario mandamiento para hacerla efectiva.”
A falta de algo más específico a manera de conclusiones o más explicativo en forma de razonamiento, apenas pode-mos explicarnos la sentencia dictada por la corte inferior y, como ya hemos dicho, el alegato del apelado sólo suminis-tra alguna luz sobre lo que puede haber tenido en conside-ración el juez de distrito.
Algunos meses antes del fuego se notificó al asegurado que si se quedába ocupando el edificio sería como arrenda-tario a voluntad del .arrendador. Dentro de las circunstan-cias y para obtener una rebaja en el canon manifestó enton-ces que estaba liquidando una mercancía vieja de la cual *162sólo quedaba algo. Poco después al recibir la notificación de abandonar el sitio y saber que ciertos competidores en los negocios ocuparían el local cuando se desocupara, Aboaf manifestó que nunca desocuparía mientras viviera y que los arrendatarios en perspectiva jamás ocuparían el local.
La prueba en conjunto indica concluyentemente baber te-nido lugar un fuego o incendio intencional así como un fraude deliberado y falsa representación en las negociacio-nes que siguieron.
Si los llamados libros pudieron ser considerados o nó como un cumplimiento substancial con los términos de la • póliza no habiendo habido fundamento de sospecha, es otra cuestión que no necesita ser ahora resuelta.
Debe revocarse la sentencia apelada y dictarse sentencia declarando la demanda sin lugar con las costas al deman-dante.